Exhibit 10.7

 

OPTIMER PHARMACEUTICALS, INC.

 

2006 EQUITY INCENTIVE PLAN

 

NOTICE OF GRANT OF RESTRICTED STOCK UNITS

 

Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant.

 

Name: [                          ]

 

You have been granted [                    ] Restricted Stock Units.  Each such
Unit is equivalent to one Share of Common Stock of the Company for purposes of
determining the number of Shares subject to this award.  None of the Restricted
Stock Units will be issued (nor will you have the rights of a stockholder with
respect to the underlying shares) until the vesting conditions described below
are satisfied.  Additional terms of this grant are as follows:

 

Date of
Grant:                                                                                                                                                                  
[                        ]

 

Vesting
Schedule:                                                                                                                                           
Subject to accelerated vesting, if any, which may be provided below, in the
Plan, any severance benefit plan adopted by the Company, or in any other written
agreement between the Company and you, these Restricted Stock Units shall vest,
in whole or in part, in accordance with the following schedule:

 

[One fourth (1/4) of the Restricted Stock Units shall vest twelve months after
the Vesting Commencement Date (as defined below), and one thirty-sixth (1/36) of
the remaining Restricted Stock Units shall vest each full month thereafter,
subject to you continuing to be a Service Provider on such dates].

 

The “Vesting Commencement Date” shall be [                      ].

 

You acknowledge and agree that this Notice of Grant and the vesting schedule set
forth herein does not constitute an express or implied promise of continued
engagement as a Service Provider for the vesting period, for any period, or at
all, and shall not interfere with your right or the Company’s right to terminate
your relationship as a Service Provider at any time, with or without cause.

 

You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Award.

 

--------------------------------------------------------------------------------


 

By your signature and the signature of the Company’s representative below, you
and the Company agree that this Notice of Grant, the form of Restricted Stock
Unit Agreement attached as Exhibit A hereto and the 2006 Equity Incentive Plan
constitute your entire agreement with respect to this Award and may not be
modified adversely to your interest except by means of a writing signed by the
Company and you.

 

GRANTEE:

 

OPTIMER PHARMACEUTICALS, INC.

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

2

--------------------------------------------------------------------------------


 

EXHIBIT A

 

OPTIMER PHARMACEUTICALS, INC.

 

2006 EQUITY INCENTIVE PLAN

 

RESTRICTED STOCK UNIT AGREEMENT

 

1.                                       Grant.  The Company hereby grants to
the Participant an award of Restricted Stock Units (“RSUs”), as set forth in the
Notice of Grant of Restricted Stock Units and subject to the terms and
conditions in this Agreement and the Company’s 2006 Equity Incentive Plan (the
“Plan”).  Unless otherwise defined herein, the terms defined in the Plan shall
have the same defined meanings in this Restricted Stock Unit Agreement (the
“Agreement”).

 

2.                                       Company’s Obligation.  Each RSU
represents the right to receive a Share on the vesting date.  Unless and until
the RSUs vest, the Participant will have no right to receive Shares under such
RSUs.  Prior to actual distribution of Shares pursuant to any vested RSUs, such
RSUs will represent an unsecured obligation of the Company, payable (if at all)
only from the general assets of the Company.

 

3.                                       Vesting Schedule.  Subject to paragraph
4, the RSUs awarded by this Agreement will vest according to the vesting
schedule specified in the Notice of Grant.

 

4.                                       Forfeiture upon Termination as Service
Provider.  Notwithstanding any contrary provision of this Agreement, but subject
to the Notice of Grant and any accelerated vesting provisions referenced
therein, if the Participant terminates service as a Service Provider for any or
no reason prior to vesting, the unvested RSUs awarded by this Agreement will
thereupon be forfeited at no cost to the Company.

 

5.                                       Payment after Vesting.  Any RSUs that
vest in accordance with paragraph 3 will be paid to the Participant (or in the
event of the Participant’s death, to his or her estate) in Shares; provided that
to the extent determined appropriate by the Administrator, pursuant to paragraph
12, the minimum statutorily required federal, state and local withholding taxes
with respect to such RSUs will be paid by reducing the number of vested RSUs
actually paid to the Participant.

 

6.                                       Payments after Death.  Any distribution
or delivery to be made to the Participant under this Agreement will, if the
Participant is then deceased, be made to the administrator or executor of the
Participant’s estate.  Any such administrator or executor must furnish the
Company with (a) written notice of his or her status as transferee, and
(b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

 

7.                                       Rights as Stockholder.  Neither the
Participant nor any person claiming under or through the Participant will have
any of the rights or privileges of a stockholder of the Company in respect of
any Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.

 

--------------------------------------------------------------------------------


 

8.                                       No Effect on Employment.  This
Agreement does not have any effect on the terms of the Participant’s employment
with the Company and its Subsidiaries or the Company’s or the Participant’s
ability to terminate such employment.

 

9.                                       Address for Notices.  Any notice to be
given to the Company under the terms of this Agreement will be addressed to the
Company at 10110 Sorrento Valley Rd., Suite C, San Diego, California 92121,
Attn: Stock Administration, or at such other address as the Company may
hereafter designate in writing or electronically.

 

10.                                 Grant is Not Transferable.  Except to the
limited extent provided in paragraph 6, this grant and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process.  Upon any attempt to
transfer, assign, pledge, hypothecate or otherwise dispose of this grant, or any
right or privilege conferred hereby, or upon any attempted sale under any
execution, attachment or similar process, this grant and the rights and
privileges conferred hereby immediately will become null and void.

 

11.                                 Binding Agreement.  Subject to the
limitation on the transferability of this grant contained herein, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

 

12.                                 Withholding of Taxes.  When the Shares are
issued as payment for vested RSUs, the Participant will recognize immediate U.S.
taxable income if the Participant is a U.S. taxpayer.  If the Participant is a
non-U.S. taxpayer, the Participant will be subject to applicable taxes in his or
her jurisdiction.  The Company will withhold a portion of the Shares otherwise
issuable in payment for vested RSUs that have an aggregate market value
sufficient to pay the minimum federal, state and local income, employment and
any other applicable taxes required to be withheld by the Company with respect
to the Shares.  No fractional Shares will be withheld or issued pursuant to the
grant of RSUs and the issuance of Shares hereunder.  The Company may instead, in
its discretion, withhold any amount necessary to pay the applicable taxes from
the Participant’s salary or other amounts payable to the Participant, with no
withholding in Shares.  In the event the withholding requirements are not
satisfied through withholding Shares (or, through the Participant’s salary or
other amounts payable to the Participant), no Shares will be issued to the
Participant (or his or her estate) in settlement of the RSU unless and until
satisfactory arrangements (as determined by the Administrator) have been made by
the Participant with respect to the payment of any income and other taxes which
the Company determines must be withheld or collected with respect to such RSUs. 
By accepting this RSU, the Participant expressly consents to the withholding of
Shares and/or cash as provided for in this paragraph 12.  All income and other
taxes related to the RSU and any Shares delivered in payment thereof are the
sole responsibility of the Participant.

 

13.                                 Additional Conditions to Issuance of Stock. 
If at any time the Company will determine, in its discretion, that the listing,
registration or qualification of the Shares upon any securities exchange or
under any state or federal law, or the consent or approval of any governmental
regulatory authority is necessary or desirable as a condition to the issuance of
Shares to the Participant (or his or her estate), such issuance will not occur
unless and until such listing, registration, qualification, consent or approval
will have been effected or obtained free of

 

2

--------------------------------------------------------------------------------


 

any conditions not acceptable to the Company.  The Company will make all
reasonable efforts to meet the requirements of any such state or federal law or
securities exchange and to obtain any such consent or approval of any such
governmental authority.

 

14.                                 Plan Governs.  This Agreement and the Notice
of Grant are subject to all terms and provisions of the Plan.  In the event of a
conflict between one or more provisions of this Agreement or the Notice of Grant
and one or more provisions of the Plan, the provisions of the Plan will govern.

 

15.                                 Administrator Authority.  The Administrator
will have the power to interpret the Plan and this Agreement and to adopt such
rules for the administration, interpretation and application of the Plan as are
consistent therewith and to interpret or revoke any such rules (including, but
not limited to, the determination of whether or not any RSUs have vested).  All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Agreement.

 

16.                                 Modifications to the Agreement.  The
Participant expressly warrants that he or she is not accepting this Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Agreement or the Plan can be made only
in an express written amendment executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this
Agreement, the Company reserves the right to revise the Agreement as it deems
necessary or advisable, in its sole discretion and without the consent of the
Participant, to comply with Section 409A of the Code or to otherwise avoid
imposition of any additional tax or income recognition under Section 409A of the
Code prior to the actual payment of Shares pursuant to this award of RSUs.

 

17.                                 Notice of Governing Law.  This grant of RSUs
shall be governed by, and construed in accordance with, the laws of the State of
California without regard to principles of conflict of laws.

 

3

--------------------------------------------------------------------------------

 